Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-21 are pending in this Office Action.  

Response to Arguments
Objection: 
 	The applicant's amendment and remarks filed on 02/08/2022.Therefore the objection of the previous objection is withdrawn.

112 Rejection: 
The applicant's amendment and remarks filed on 02/08/2022. Therefore the 35 U.S.C. 112 rejection of the previous rejection is withdrawn

103 Rejection: 
Applicant's arguments to independent claims have been fully considered but they are deemed not persuasive. In remarks applicant argued that the prior arts do not teach the provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user   	In response to the argument, please see the new mapping in below.

Double Patenting


Claims 1-5,7, 9-13, 16-21 provisionally rejected under nonstatutory double patenting as that of claims 1-20 of copending Application No. 15/797,600.  

Instant Application
Co-pending Application (15/797,600)
Claim
Limitation
Claim
Limitation
1
An apparatus, comprising:
a personal care device configured to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement comprising at least one hardware computing device;
a healthcare assessment band securable around a limb of the user, the healthcare assessment band configured to sense, monitor, and collect user specific health information;
wherein the personal care display device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user and receive user personal care communications personalized to the user from the remote central server device arrangement;
wherein the personal care device assesses user health care status using the provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user;
wherein the personal care device is configured to receive user specific personal health care communications from the remote central server device arrangement, the user specific personal health care communications determined by the remote central server device arrangement and comprising at least one electronic recommendation based on the user specific health care communications.



An apparatus, comprising:
a personal care display device comprising a plurality of connection ports and a microphone, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to receive spoken health care information from the transmit user specific health care communications personal to the user to the remote central server device arrangement, and receive at the personal care display device user personal care communications comprising at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications, 
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;
wherein at least one hardware personal care module interacts with the personal care display device to assess a current health related attribute of the user;
wherein one hardware personal care module comprises a health care module.


2.    The apparatus of claim 1, wherein the personal care display device comprises a computing device display.
2
2.    (Original) The apparatus of claim 1, wherein the personal care display device comprises a computing device display that functions as a reflective surface.


3.    The apparatus of claim 1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
3
3.    (Original)    The apparatus    of claim    1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
4
4.    The apparatus of claim 1, wherein the personal care display device comprises a storage unit and communication components, wherein the communication components communicate with the remote central server device arrangement.
5
5.    (Original)    The apparatus    of claim    1, wherein the personal care display device comprises a storage unit and communication components, wherein the communication components communicate with the remote central server device arrangement.
5
5.    The apparatus of claim 1, wherein health care comprises medical care, and the health care module assesses cardiac attributes of the user.
6
6.    (Original)    The apparatus    of claim    1, wherein health care comprises medical care, and the health care module assesses cardiac attributes of the user.
7
7.    The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a television, and the frame includes the plurality of connection ports.
4
4.    (Original)    The apparatus    of claim    1, wherein the personal care display device is separately formed from a frame surrounding a television, and the frame includes the plurality of connection ports.
9
9.    A method for facilitating personal care of a user, comprising: 
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care device based on communications received from a 
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and

transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, wherein the user personal care recommendation comprises a health care ingestion or pharmaceutical recommendation;
wherein the health care recommendation comprises at least one electronic recommendation based on user personal care data personalized to the user transmitted by the healthcare assessment band securable around the limb of the user 

9. (Currently Amended) A method for facilitating personal care of a user, comprising:
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device, wherein personal care comprises health care, and wherein the user personal care data comprises health care information spoken by the user to a microphone associated with the user personal care device;
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received from the personal care device; and
transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, wherein the user personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user personal care data
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;

wherein one hardware personal care module comprises a health care personal care module used with the user personal care display device to facilitate assessing user health care status and providing health care information and recommendations specifically for the user to the user.


The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices.
10
10.    The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices.
11
The method of claim 9, wherein the user personal care data received is collected using a hardware personal care module connected to the user personal care display device.
11
11. (Original)    The method of claim 9, wherein the user personal care data received is collected using a hardware personal care module connected to the user personal care display device.
13
13.    The method of claim 9, wherein the user personal care display device comprises a reflective surface.
13
13.    (Original)    The method of claim 9, wherein the user personal care display device comprises a reflective surface.

16.    A personal care display device, comprising: a display configured to provide personal care functionality facilitating personal care of a user; and
a housing surrounding the display, 
 wherein the personal care device is communicatively coupled to a healthcare assessment band securable around a limb of the user, the healthcare assessment band configured to sense, monitor, and collect user specific personal care information

wherein the housing comprises at least one from a group consisting of a camera, a microphone, a speaker, a sensor, and a fingerprint reader, and further wherein the personal care device is configured to employ at least one hardware personal care module to sense a current physical attribute of the user, determine a personal care recommendation specific to the user, and display the personal care recommendation to the user using the display, wherein the personal care recommendation provides a health care  ingestion or pharmaceutical recommendation;
wherein the health care recommendation comprises at least one electronic recommendation based on the sensed physical attribute of the user.
15
15.    (Currently Amended) A personal care display device, comprising: a display; and
a housing surrounding the display, the housing comprising a plurality of connection ports configured to receive hardware personal care modules, each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user;
wherein the housing comprises a microphone configured to receive a spoken expression from the user, and further wherein the personal care device is configured to employ at least one hardware personal care module, and based on the spoken expression from the user and other available information, determine a current physical attribute of the user and a personal care recommendation specific to the user, and display the personal care recommendation to the user using the display, wherein the personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the spoken expression from the user and other available information 
wherein one hardware personal care module comprises a health care module usable with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user.

17.    The personal care display device of claim 16, wherein the personal care display device collects user personal care data received.
17
17.    (Original)    The personal care    display device of claim    15, wherein the personal care display device collects user personal care data received from a handheld unit.

18
18.    The personal care display device of claim 17, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
18
18.    (Original)    The personal care    display device of claim    15, wherein at least oneconnection port comprises a USB (Universal Serial Bus) connection port.
19
19.    The apparatus of claim 1, wherein the personal care display device comprises:a two dimensional display; a three dimensional display; or a holographic display.
19
19.    (Original)    The apparatus of claim 1, wherein the personal care display device comprises: a two dimensional display; a three dimensional display; or a holographic display.

20.    The personal care display device of claim 16, wherein the display comprises a reflective surface.
2
2.    (Original) The apparatus of claim 1, wherein the personal care display device comprises a computing device display that functions as a reflective surface.
21
21. The personal care device of claim 18, wherein each of the plurality of connection ports is configured to receive a hardware health care module, wherein the hardware health care module assesses cardiac attributes of the user.


20
20.    (Original)    The personal care    display device of claim    15, wherein the healthcare module assesses cardiac attributes of the user.


The copending Claims 1-5,7, 9-13, 16-21 are identical to the claims 1-20 of copending Application No. 15/797,600 except a healthcare assessment band securable around a limb of the user, the healthcare assessment band configured to sense, monitor, and collect user specific health information and wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user. However, Rauhala teaches wherein the personal care device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user (Rauhala Col 6 lines 51-53 “The user carries the PD while exercising … strapped to an arm of the user”. Col 6 lines 33-34 “FE is almost acting like a laptop/PC”. Col 6 lines 27-30 ““The PD can receive sensor feedback from FE sensors … FE can have training content (TC as defined below) available for the PD. Col 7 line 44-col 8 line 12 “The TC can comprise audio feedback / coaching … The user can listen to each title before selecting a TC on the PD … The TC can also recommend hydration and calorie intake during user performance … measured by or derived from one or more of the sensors … or may instruct the user to choose a different workout or Training Plan (TP)”). Col 6 lines 44-48 “The PD … acquiring data from the sensors … characterizing post-workout performance. Note: PD is healthcare assessment band.  FE (Fitness Equipment) is the personal care device) wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user (Rauhala, Col 6 lines 33-34 “FE is almost acting like a laptop/PC”. Col 6 lines 51-53 “The user carries the PD while exercising … strapped to an arm of the user”. Col 6 lines 25-36 “the PD can communicate with Fitness Equipment (FE) … the PD can send workout results to the FE … the FE can be used as a display for the measurements/routines/guidance, etc. of the user. Col 6 lines 27-30 ““FE can have training content (TC). Col 7 lines 41- Col 8 line 25 “The TC can be adjusted real-time while the user performs the routine based on the intelligence the PD has … This log file can be uploaded to the TCS for further analysis”. Col 7 line 44 col 8 line 12 “TC can be characterized as a workout routine that coaches the user to follow … the TC can provide … hydration and food prompts … The TC can also recommend hydration and calorie intake during user performance … … measured by or derived from one or more of the sensors. Note: provide recommend hydration and calorie intake is provides ingestion recommendations). Therefore, It would have been obvious to a person of  and apply them on the teachings of Petisce to further implement wherein the personal care device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user and wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user.  One would be motivated to do so because in order to improve better system and method to provide The PD can receive sensor feedback from FE sensors and provide feedback / coaching and recommend hydration and calorie intake during user performance measured by or derived from one or more of the sensors (Rauhala, Col 6 lines 27-30, Col 7 line 44 col 8 line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining 


Claims 1-2, 4-6, 8-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce (US20140379273), in view of Rauhala (US9886871). 

Regarding to claim 1:
Petisce teaches An apparatus, comprising:
a personal care display device configured to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care (See Figs 11-14. [0123] the user device 40 can generate a graphical display with a text message 1202 … as a low glucose level … the user may be finding compliance with a care plan”. [0124] message 1302 … reporting current measured physiological data level and event … suggested user action (e.g., "having a banana for the meeting"))
a remote central server device arrangement comprising at least one hardware computing device: ([0085] a data processing device 36 (e.g., server). [0091] one or more processors associated with the data processing device 36. [0141] Processors … microprocessors … The processor and the memory can be supplemented by, or incorporated in special purpose logic circuitry)
a healthcare assessment band securable around a limb of the user, the healthcare assessment band configured to sense, monitor, and collect user specific health information ([0048] The MSP 32 can be … a watch. [0049] the sensor 30 can communicate with an MSP 32. [0051] the sensor 30, MSP 32 and data processing device 36 can be integrated into a single device. [0046] sensor or other device 30 for measuring and/or monitoring physiological data of a patient … heart rate … blood glucose, physical activity. [0047] sensor or monitor 30 transmits a patient's measured physiological data via a first communication path to a medical signal processor (MSP) 32. Note: sensing, measuring and transmitting sensing data is sense and collect; Watch is a healthcare assessment band securable around a limb); 
receive user personal care communications personalized to the user from the remote central server device arrangement (Petisce [0050] The data processing device 36 can be, for example, a server. [0086] the data processing device 36 can analyze the measured physiological … determine what information a user needs to … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device … information a user needs to know in view of the measured physiological data and other factors. [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition); and 
wherein the personal care device is configured to receive user specific personal health care communications from the remote central server device arrangement, the user specific personal health care communications determined by the remote central server device arrangement and comprising at least one electronic recommendation based on the user specific health care (Petisce, [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0095] reports are sent from the data processing device 36 to the user device 40, and the data or report is successfully received. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. Fig.11-13 recommend the user to have some food/juice. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))
Petisce does not explicitly disclose wherein the personal care device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user and wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and recommendations specifically for the user to the healthcare assessment band securable about the limb of the user.
Rauhala teaches wherein the personal care device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user (Rauhala Col 6 “The user carries the PD while exercising … strapped to an arm of the user”. Col 6 lines 33-34 “FE is almost acting like a laptop/PC”. Col 6 lines 27-30 ““The PD can receive sensor feedback from FE sensors … FE can have training content (TC as defined below) available for the PD. Col 7 line 44-col 8 line 12 “The TC can comprise audio feedback / coaching … The user can listen to each title before selecting a TC on the PD … The TC can also recommend hydration and calorie intake during user performance … measured by or derived from one or more of the sensors … or may instruct the user to choose a different workout or Training Plan (TP)”). Col 6 lines 44-48 “The PD … acquiring data from the sensors … characterizing post-workout performance. Note: PD is healthcare assessment band.  FE (Fitness Equipment) is the personal care device)
wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user (Rauhala, Col 6 lines 33-34 “FE is almost acting like a laptop/PC”. Col 6 lines 51-53 “The user carries the PD while exercising … strapped to an arm of the user”. Col 6 lines 25-36 “the PD can communicate with Fitness Equipment (FE) … the PD can send workout results to the FE … the FE can be used as a display for the measurements/routines/guidance, etc. of the user. Col 6 lines 27-30 ““FE can have training content (TC). Col 7 lines 41- Col 8 line 25 “The TC can be adjusted real-time while the user performs the routine based on the intelligence the PD has … This log file can be uploaded to the TCS for further analysis”. Col 7 line 44 col 8 coaches the user to follow … the TC can provide … hydration and food prompts … The TC can also recommend hydration and calorie intake during user performance … … measured by or derived from one or more of the sensors. Note: provide recommend hydration and calorie/food intake is provides ingestion recommendations)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Rauhala and apply them on the teachings of Petisce to further implement wherein the personal care device is configured to transmit user specific health care communications personalized to the user to the healthcare assessment band securable about the limb of the user and wherein the personal care device assesses user health care status using the healthcare assessment band securable about the limb of the user and provides health care information and ingestion or pharmaceutical recommendations specifically for the user to the healthcare assessment band securable about the limb of the user.  One would be motivated to do so because in order to improve better system and method to provide The PD can receive sensor feedback from FE sensors and provide feedback / coaching and recommend hydration and calorie intake during user performance measured by or derived from one or more of the sensors (Rauhala, Col 6 lines 27-30, Col 7 line 44 col 8 line 12).

Regarding to claim 2:
The apparatus of claim 1, wherein the personal care display device comprises a computing device display (Petisce, see fig. 5, device 4G “user device with terminal video display”)
Regarding to claim 4:
The apparatus of claim 1, wherein the personal care display device comprises a storage unit and communication components (Petisce [0030] The application hosting device 14 may be a cellular telephone, a smart phone, a pager, a personal digital assistant (PDA), a portable computer. [0039] application hosting device 14 includes a data storage module 22 configured to store data for retrieval. [0040] The application hosting device 14 may include a user interface 36 (to input/output)… homing module 38 configured to search for available networks by which it can communicate with the data processing server 16 … network module 40 configured to enable the application hosting device 14 to communicate with the data processing server 16. [0041] the application hosting device 14 are not limited to the modules and components described above, and may include other modules or components.), wherein the communication components communicate with the remote central server device arrangement (Petisce  [0033] The application hosting device 14 or the web client may be configured to submit requests/instructions and receive data to and from the data processing server 16. [0040] The application hosting device 14 may include a user interface 36 (to input/output)… homing module 38 configured to search for available networks by which it can communicate with the data processing server 16 … network module 40 configured to enable the application hosting device 14 to communicate with the data processing server 16. [0041] the application hosting device 14 are not limited to other modules or components.). 

Regarding to claim 5:
The apparatus of claim 1, wherein health care comprises medical care, and the apparatus further comprises a health care module that assesses cardiac attributes of the user (Petisce [0087] the user device 40 can analyze the measured physiological data (block 714) to determine what information a user needs to know (block 716). [0030] a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor).).

Regarding to claim 6:
The apparatus of claim 1, further comprising a handheld unit configured to communicate with the personal care device incorporated into an existing movable device (Petisce Fig. 3 [0046] physiological condition sensor or other device 30 (see fig.3 for sensor device 30)… continuous glucose monitors (CGMs). Fig. 19 shows a display screen 42 of user device 40.[0122] a user device 40 that plays a video message on a display 42. [0134] displayed on a screen 42. [0135-0136] When a patient wearing a CGM is driving …The user device 40 in FIG. 19 depicts generation of a message on a vehicle user interface. [0136] The vehicle-based user device 40 in FIG. 19 is advantageous because it allows a driver convenient access to his current blood glucose reading (from sensor 30 – fig.3). [0085] the user device 40 or associated with the user device) or otherwise configured to measure or detect specified physiological data, or receive measured physiological data from one or more sensors 30, as indicated at 702. Note: CGM is a handheld unit. User device 40 (personal care device) is on a vehicle (movable device-see fig. 19) is the personal care device incorporated into an existing movable device. Also see Petisce, Fig. 7 [0085] a user device 40 … receive measured physiological data from one or more sensors 30, as indicated at 702. [0048] In FIGS. 4A and 4B, the MSP 32 (not shown) is illustrated as integrated, for example, in a user device 40. 0048] The MSP 32 can be … Apple iPhone device, a watch, a portable exercise device or other physiological data monitor Note: CGM/sensor 30 is a handheld unit; MSP 32 (Apple Iphone, watch) is movable device;  a user device 40 integrate with MSP 32 is personal care device incorporated into an existing movable device)
Regarding to claim 8:
The apparatus of claim 1, wherein varying levels of service may be provided with the apparatus depending on quality of service desired by the user (Petisce, [0113] number of different types of alarms or selected information are used, for example, as the determined information that a user needs to know and to automatically generate a message, such as: [0114] Abnormal levels: the glucose levels are either above a threshold or below a threshold for a period of time … event occurred (e.g., stress) … the user consumed a meal … corrective action. [0119] interpreting inputted data (e.g., measured physiological data 66 (Glucose, heart rate, blood pressure – see fig. 6) and other information 60 such as user configuration data (meals, exercise, etc – see fig.6) and determining an output (see output suggestion/recommend on figs.10-13). [0030] a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor). [0087] the user device 40 can analyze the measured physiological data (block 714) to determine what information a user needs to know (block 716) and, correspondingly, what selected outputs need to be generated at the user device 40 to annunciate this selected information (block 718). See the selected user info 60 and measured data 66 in fig.6 to output health care information and recommendations. Note: generate/output different types of alarms and suggestions/recommendations based on selected information (blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor) from a user device that user needs to know is varying levels of service depending on quality of service desired by the user).

Regarding to claim 9:
A method for facilitating personal care of a user, comprising:
 	receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care device based on communications received from a healthcare assessment band securable around a limb of the user (Petisce [0048] The MSP 32 can be … a watch. [0049] the sensor 30 can communicate with an MSP 32. [0051] the sensor 30, MSP 32 … into a single device. Fig.7. [0085] a user device 40 … receive measured physiological data from one or more sensors 30, as indicated at 702 … transmits blood glucose readings and optionally other data or information (e.g., one or more of user information and output preferences such as the items of information mentioned above in to a data processing device 36 (e.g., server) for analysis as indicated at 704 and 706) the healthcare assessment band configured to sense, monitor, and collect user specific personal health care information (see mapping on claim 1);
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received (Petisce, [0085] user device 40 (e.g., a CGM) transmits blood glucose readings and optionally other data or information … to a data processing device 36 (e.g., server) for analysis as indicated at 704 and 706. [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. See Figs 11-13 for suggestive recommendations. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))); and
transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care device and to the healthcare assessment band securable around the limb of the user, wherein the user personal care recommendation comprises a health care ingestion or pharmaceutical recommendation (Rauhala Col 6 lines 51-53 “The user carries the PD while exercising … strapped to an arm of the user”. Col 6 lines 33-34 “FE is almost acting like a laptop/PC”. Col 8 line 64- col 9 line 1 “a user can connect to the TCS (server) via a standard PC (e.g., the TCS can be accessed via a website … The TCS can be coupled to a plurality of PDs so that real-time guidance/coaching can be provided to each user”. Col 6 lines 25-36 “the PD can communicate with Fitness Equipment (FE) … the FE can be used as a display for the measurements/routines/guidance, etc. of the user”. Col 9 lines 11-13 “The TCS can store/host a user profile for the user, TC … for the PD to access”. Col 7 line 44 -col 8 line 12 “TC can be characterized as a workout routine that coaches the user to follow … the TC can provide … hydration and food prompts … The TC can also recommend hydration and calorie intake during user performance … … measured by or derived from one or more of the sensors)
wherein the health care recommendation comprises at least one electronic recommendation based on user personal care data personalized to the user transmitted by the healthcare assessment band securable around the limb of the user (Rauhala Col 6 lines 25-36 “the PD can communicate with Fitness Equipment (FE) … the PD can send workout results to the FE … the FE can be used as a display for the measurements/routines/guidance, etc. of the user. Col 6 lines 27-30 ““FE can have training content (TC). Col 7 lines 41- Col 8 line 25 “The TC can be adjusted real-time while the user performs the routine based on the intelligence the PD has … A user This log file can be uploaded to the TCS (Training Content Server) for further analysis”. Col 7 line 44 -col 8 line 12 “TC can be characterized as a workout routine that coaches the user to follow … the TC can provide … hydration and food prompts … The TC can also recommend hydration and calorie intake during user performance … … measured by or derived from one or more of the sensors)
 [Rejection rational for claim 1 is applicable]
Regarding to claim 10:
The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices (Petisce, fig. 3).
Regarding to claim 11:
The method of claim 9, wherein the user personal care data received is collected using a hardware personal care module connected to the user personal care display device (Petisce [0054] a continuous glucose monitor can have a transcutaneous or implanted sensor 30 (see sensor 30 on a user on fig.3) … adhering the sensor to an area on a patient's skin such that the needle 2008 penetrates the skin and provides an input from which the sensor can collect physiological data. [0085] the user device 40 or associated with the user device) or otherwise configured to measure or detect specified physiological data, or receive measured physiological data from one or more sensors 30, as indicated at 702. Fig. 3, [0047-0048] patient can have multiple sensors 30.sub.a, . . . , 30.sub.n transmitting measured or monitored physiological data to a single MSP 32 … the MSP 32 (not shown) is illustrated as integrated, for example, in a user device 40, but can be separate and coupled. [0048] the MSP 32 aggregates or otherwise processes signals (e.g., measured data. Note: sensor 30 and/or MSP 32 is a hardware personal care module.).
Regarding to claim 15:
[Rejection rational for claim 8 is applicable].

Claims 3, 7, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce (US20140379273), in view of Rauhala (US9886871), further in view of Jain (US20110167133). 
Regarding to claim 3:
Petisce- Rauhala teaches The apparatus of claim 1, 
Petisce- Rauhala does not explicitly disclose comprising a plurality of connection ports wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
Jain teaches further comprising a plurality of connection ports (Jain, [0034] The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee. Fig2, sockets 35, 37 connecting to medical devices 12.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port (Jain. [0034] “the application hosting device 14 … USB connection. Petisce [0049] the communication link between the sensor 30 and MSP 32 can be a wired connection including USB connection).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Petisce- Rauhala to further implement a plurality of connection ports wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.  One would be motivated to do so because in order to improve better system and method to provide comprising a plurality of connection ports (Jain, [0034]).

Regarding to claim 7:
Petisce- Rauhala teaches The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a television (Petisce, figs. 16-19  shows a portable computer/phone/desktop is separately formed from a frame surrounding display screen)., and 
Petisce- Rauhala does not explicitly disclose comprising a plurality of connection ports
Jain  teaches the frame includes the plurality of connection ports (Jain, [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply  to further implement a plurality of connection ports wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.  One would be motivated to do so because in order to improve better system and method to provide comprising a plurality of connection ports (Jain, [0034]).
Regarding to claim 16:
Petisce teaches A personal care display device, comprising: 
a display configured to provide personal care functionality facilitating personal care of a user; (Petisce see Fig. 12-13, [0123] the user device 40 can generate a graphical display with a text message 1202, for example, that has an explanation of a selected event, that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data that the user needs information regarding an event such as a low glucose level); and
a housing surrounding the display (Petisce Figs. 12-13, 16 shows a housing surrounding the display)
wherein the personal care device is communicatively coupled to a healthcare assessment band securable around the limb of the user (Petisce Fig. 3. [0048] the MSP 32 (not shown) is illustrated as integrated, for example, in a user device 40, but can be separate and coupled … The MSP 32 can be … a watch. [0051] the sensor 30, MSP 32 … integrated into a single device. Fig. 7, 702. [0085] a user device 40 … configured to measure or detect specified physiological data, or receive measured physiological data from one or more sensors 30, as indicated at 702),  the healthcare assessment band configured to sense, monitor, and collect user specific personal care information (see mapping on claim 1)
further wherein the personal care device and the healthcare assessment band securable around the limb of the user are configured to sense a current physical attribute of the user (Petisce [0048] the MSP 32 (not shown) is illustrated as integrated, for example, in a user device 40, but can be separate and coupled … The MSP 32 can be … a watch [0049] the sensor 30 can communicate with an MSP 32. [0046] physiological condition sensor or other device 30 for measuring and/or monitoring physiological data of a patient. [0047] The sensor 30 and the MSP 32, however, can be separate devices as illustrated in FIG. 3, or integrated devices. [0051] the sensor 30, MSP 32 … integrated into a single device. Fig. 7, 702. [0085] a user device 40 … configured to measure or detect specified physiological data, or receive measured physiological data from one or more sensors 30, as indicated at 702. [0058] a sealed consumable product (e.g., an implanted sensor 30), linked via RF communication to a reusable/durable user interface and control device (e.g., an MSP 32 or user device 40), deployment of a new device 30 involves, in part, the synchronization and "pairing" of the consumable device 30 and the durable device(s) 32/40) determine a personal care recommendation specific to the user (see mapping on claim 1), and display the personal care recommendation to the user, wherein the personal care recommendation provides a health care ingestion or pharmaceutical recommendation (see mapping on claim 1);
wherein the health care recommendation comprises at least one electronic recommendation based on the sensed physical attribute of the user (see mapping on claim 1).
Petisce does not explicitly disclose wherein the housing comprises at least one from a group consisting of a camera, a microphone, a speaker, a sensor, and a fingerprint reader.
Jain teaches wherein the housing comprises at least one from a group consisting of a camera, a microphone, a speaker, a sensor, and a fingerprint reader (Jain, The application hosting device 14 may be a cellular telephone, a smart phone, … a portable computer, or any other electronic device capable of receiving information from the medical device 12”. Note: hosting device 14  is a personal care display device. [0043][0045] a user can use the application hosting device 14 for a telephone call … the user initiates a voice call … the application hosting device 14 can receive or send a telephone call … the application hosting device 14 can enable voice transmission via a telecommunication network. [0030] The application hosting device 14 may also include … a touch screen Note: device 14 can receive or send voice call or telephone call. It obviously teach device 14 consisting a microphone, a speaker Smartphone (touch screen) obviously teach a fingerprint reader), and 
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Petisce to further implement wherein the housing comprises at least one from a group consisting of a camera, a microphone, a speaker, a sensor, and 
[Rejection rational for claim 1 is applicable].

Regarding to claim 17:
The personal care device of claim 16, wherein the personal care device collects user personal care data received (Petisce [0051] the sensor 30, MSP 32 … into a single device. Fig.7. [0085] a user device 40 … receive measured physiological data from one or more sensors 30, as indicated at 702)
Regarding to claim 18:
[Rejection rational for claim 3 is applicable].
Regarding to claim 19:
The apparatus of claim 1, wherein the personal care display device comprises:a two dimensional display (Petisce Fig. 12-13); a three dimensional display; or a holographic display.
Regarding to claim 21:
Petisce- Rauhala teaches The personal care device of claim 18, 
wherein the hardware health care module assesses cardiac attributes of the use (Petisce [0087] the user device 40 can analyze the measured physiological data (block 714) to determine what information a user needs to know (block 716). [0030] a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor). Jain, [0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … a pump … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12).
Petisce- Rauhala does not explicitly disclose comprising a plurality of connection ports
Jain teaches wherein each of the plurality of connection ports is configured to receive a hardware health care module (Jain, [0034] The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee. Fig2, sockets 35, 37 connecting to medical devices 12.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Jain and apply them on the teachings of Petisce- Rauhala to further implement a plurality of connection ports wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.  One would be motivated to do so because in order to improve better system and method to provide comprising a plurality of connection ports (Jain, [0034]).

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petisce (US20140379273), in view of Rauhala (US9886871), further in view of Mischel (US20070159316)

Regarding to claim 13:
Petisce -Rauhala teaches The apparatus of claim 13, 
Petisce – Rauhala does not explicitly disclose wherein the personal care device comprises a computing device display that functions as a reflective surface.
Mischel teaches wherein the personal care device comprises a computing device display that functions as a reflective surface (Para [0017] “The mirror/media display device … reflective surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Mischel and apply them on the teachings of Petisce – Rauhala to further implement the personal care display device comprises a computing device display that functions as a reflective surface.  One would be motivated to do so because in order to improve better system and method to includes a substantially reflective surface (Mischel, para [0017])
Regarding to claim 20:
[Rejection rational for claim 2 is applicable].

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449